                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     OCALA DIVISION

DONNA GREENE COBBS,

                       Plaintiff,

v.                                                           Case No. 5:18-cv-14-Oc-DNF


COMMISSIONER OF SOCIAL SECURITY,

                 Defendant.
______________________________________
                                    OPINION AND ORDER
        Plaintiff, Donna Greene Cobbs, who is proceeding in this matter pro se, seeks judicial

review of the final decision of the Commissioner of the Social Security Administration denying

her claim for a period of disability, Disability Insurance Benefits (“DIB”), and Supplemental

Security Income (“SSI”). The Commissioner filed the Transcript of the proceedings (hereinafter

referred to as “Tr.” followed by the appropriate page number), and the parties filed legal

memoranda setting forth their respective positions. For the reasons set out herein, the Court finds

that the decision of the Commissioner is due to be AFFIRMED pursuant to § 205(g) of the Social

Security Act, 42 U.S.C § 405(g).

     I. Social Security Act Eligibility, Procedural History, Standard of Review, and ALJ’s
           Findings

        A.      Social Security Act Eligibility

        The law defines disability as the inability to engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period of not less

than twelve months. 42 U.S.C. §§ 416(I), 423(d)(1); 20 C.F.R. § 404.1505. The impairment must
be severe, making Plaintiff unable to do her previous work, or any other substantial gainful activity

which exists in the national economy. 42 U.S.C. § 423(d) (2); 20 C.F.R. §§ 404.1505-404.1511.

       B.       Procedural History

       Plaintiff protectively filed an application for DIB on May 29, 2014, and an application for

SSI on June 18, 2014. (Tr. 90, 91, 196-99, 200-09). Plaintiff’s applications were denied initially

on July 22, 2014, and upon reconsideration on September 3, 2014. (Tr. 116-23). Plaintiff requested

a hearing and on October 20, 2016, an administrative hearing was held before Administrative Law

Judge Edgardo Rodriguez-Quilichini (the “ALJ”). (Tr. 52-71). On February 1, 2017, the ALJ

rendered his decision finding Plaintiff not disabled. (Tr. 29-51). Plaintiff requested review of the

decision but the Appeals Council denied review on November 9, 2017. (Tr. 1-6). Plaintiff initiated

this action by Complaint (Doc. 1) on January 8, 2018.

       B.       Standard of Review

       The Commissioner’s findings of fact are conclusive if supported by substantial evidence.

42 U.S.C. § 405 (g). “Substantial evidence is more than a scintilla and is such relevant evidence

as a reasonable person would accept as adequate support to a conclusion. Even if the evidence

preponderated against the Commissioner’s findings, we must affirm if the decision reached is

supported by substantial evidence.” Crawford v. Comm’r., 363 F.3d 1155, 1158 (11th Cir. 2004)

(citing Lewis v. Callahan, 125 F.3d 1436, 1439 (11th Cir. 1997)); Martin v. Sullivan, 894 F.2d

1520, 1529 (11th Cir. 1990). In conducting this review, this Court may not reweigh the evidence

or substitute its judgment for that of the ALJ, but must consider the evidence as a whole, taking

into account evidence favorable as well as unfavorable to the decision. Martin v. Sullivan, 894

F.2d 1329, 1330 (11th Cir. 2002); Foote v. Chater, 67 F.3d 1553, 1560 (11th Cir. 1995). However,

the District Court will reverse the Commissioner’s decision on plenary review if the decision

                                                -2-
applied incorrect law, or if the decision fails to provide sufficient reasoning to determine that the

Commissioner properly applied the law. Keeton v. Dep’t. of Health & Human Servs., 21 F.3d 1064,

1066 (11th Cir. 1994).      The Court reviews de novo the conclusions of law made by the

Commissioner of Social Security in a disability benefits case. Social Security Act, § 205(g), 42

U.S.C.A. § 405(g).

       The ALJ must follow five steps in evaluating a claim of disability. 20 C.F.R. §§ 404.1520,

416.920. At step one, the claimant must prove that she is not undertaking substantial gainful

employment. Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001), see 20 C.F.R. §

404.1520(a)(4)(i). If a claimant is engaging in any substantial gainful activity, she will be found

not disabled. 20 C.F.R. § 404.1520(a)(4)(I).

       At step two, the claimant must prove that she is suffering from a severe impairment or

combination of impairments. Doughty, 245 F.3d at 1278, 20 C.F.R. § 1520(a)(4)(ii). If the

claimant’s impairment or combination of impairments does not significantly limit her physical or

mental ability to do basic work activities, the ALJ will find that the impairment is not severe, and

the claimant will be found not disabled. 20 C.F.R. § 1520(c).

       At step three, the claimant must prove that her impairment meets or equals one of

impairments listed in 20 C.F.R. Pt. 404, Sbpt. P. App. 1. Doughty, 245 F.3d at 1278, 20 C.F.R. §

1520(a)(4)(iii). If she meets this burden, she will be considered disabled without consideration of

age, education and work experience. Doughty, 245 F.3d at 1278.

       At step four, if the claimant cannot prove that her impairment meets or equals one of the

impairments listed in Appendix 1, she must prove that her impairment prevents her from

performing her past relevant work. Id. At this step, the ALJ will consider the claimant’s RFC and

compare it with the physical and mental demands of her past relevant work. 20 C.F.R. §



                                                 -3-
1520(a)(4)(iv), 20 C.F.R. § 1520(f) . If the claimant can still perform her past relevant work, then

she will not be found disabled. Id.

       At step five, the burden shifts to the Commissioner to prove that the claimant is capable of

performing other work available in the national economy, considering the claimant’s RFC, age,

education, and past work experience. Doughty, 245 F.3d at 1278, 20 C.F.R. § 1520(a)(4)(v). If the

claimant is capable of performing other work, she will be found not disabled. Id. In determining

whether the Commissioner has met this burden, the ALJ must develop a full and fair record

regarding the vocational opportunities available to the claimant. Allen v. Sullivan, 880 F.2d 1200,

1201 (11th Cir. 1989). There are two ways in which the ALJ may make this determination. The

first is by applying the Medical Vocational Guidelines (“grids”), and the second is by the use of a

vocational expert. Phillips v. Barnhart, 357 F.3d 1232, 1239 (11th Cir. 2004). Only after the

Commissioner meets this burden does the burden shift back to Claimant to show that she is not

capable of performing the “other work” as set forth by the Commissioner. Doughty v. Apfel, 245

F.3d 1274, 1278 n.2 (11th Cir. 2001).

       C.      The ALJ’s Findings

       At step one of the sequential evaluation, the ALJ found that Plaintiff had not engaged in

substantial gainful activity since August 1, 2013, the alleged onset date. (Tr. 34). At step two, the

ALJ found that Plaintiff had the following severe impairments: degenerative disc disease of the

lumbar spine, chronic obstructive pulmonary disease, hypertension, and obesity. (Tr. 34). At step

three, the ALJ found that Plaintiff did not have an impairment or combination of impairments that

meets or medically equals the severity of any of the listed impairments in 20 C.F.R. Part 404,

Subpart P, Appendix 1. (Tr. 35).




                                                -4-
         Before proceeding to step four, the ALJ found that Plaintiff had the residual functional

capacity (“RFC”) to

             perform light work as defined in 20 CFR 404.1567(b) and 416.967(b),
             with additional limitations. The claimant can lift, carry, push, and/or pull
             twenty (20) pounds occasionally and ten (10) pounds frequently. She can
             stand and walk for approximately six (6) hours and can sit for
             approximately six (6) hours out of an 8-hour workday (with normal
             breaks). She can occasionally climb stairs, stoop, kneel, crouch, and crawl,
             but should never climb ladders or scaffolds. She must avoid (all) exposure
             to vibration, unprotected heights, and hazardous machinery. In addition,
             she must avoid moderate exposure to extreme heat, (extreme) cold,
             wetness, humidity, and (pulmonary) irritants such as fumes, odors, dust,
             and gases.

(Tr. 36). At step four, the ALJ determined that Plaintiff was capable of performing her past

relevant work as a server, hostess, and cashier, as such work does not require the performance of

work-related activities precluded by Plaintiff’s RFC. (Tr. 45). The ALJ concluded that Plaintiff

was not under a disability from August 1, 2013, the alleged onset date, through the date of the

decision, February 6, 2017. (Tr. 46).

   II.      Analysis


         Plaintiff argues that the Commissioner committed numerous errors in denying her

disability claims. These arguments fall into two categories: (1) whether the submission of new

evidence after the ALJ entered his decision warrants remand, and (2) whether substantial evidence

supports the ALJ’s decision. The Court will address each in turn.


         a) Whether the submission of new evidence after the ALJ entered his decision
            warrants remand.
          Plaintiff argues that the Appeals Council erred by failing to consider the new evidence

she submitted after the ALJ entered his decision. (Doc. 20 p. 4). Plaintiff acknowledges that the




                                                 -5-
additional evidence is dated after the ALJ’s decision, but that it is relevant to the period at issue.

(Doc. 20 p. 4).

       A claimant is generally permitted to present new evidence at each stage of his

administrative process. Ingram v. Comm’r of Soc. Sec., 496 F.3d 1253, 1261 (11th Cir. 2007), and

20 C.F.R. § 404.900(b). Evidence submitted for the first time to the Appeals Counsel is determined

under a Sentence Four analysis. Id. An Appeals Council must consider new and material evidence

that “‘relates to the period on or before the date of the administrative law judge hearing decision’

and must review the case if ‘the administrative law judge’s action, findings, or conclusion is

contrary to the weight of the evidence currently of record.’” Id. (20 C.F.R. §§ 404.970(b),

416.1470(b)). New evidence is considered material and thereby warranting a remand if “‘there is

a reasonable possibility that the new evidence would change the administrative outcome.’” Id.

       In this case, the record shows that Plaintiff submitted the following records to the Appeals

Council: medical records from West Orange Family Medical Care dated March 3, 2017 to May 23,

2017 (18 pages); medical records from Florida Department of Highway dated May 24, 2017 (2 pages);

Statement of Marlon Taylor, Plaintiff’s friend, dated May 12, 2017 and May 23, 2017 (3 pages);

Statement of Makasia Houchens, Plaintiff’s daughter, dated May 10, 2017 (2 pages); undated statement

of Terry Lee Long, Plaintiff’s mother (1 page); Statement of David D. Long, Plaintiff’s step-father,

dated May 12, 2017 (1 page); and Statement of Mac Cobbs, Plaintiff’s son, dated May 10, 2017 (2

pages). (Tr. 13-28; Doc. 20-1). The record further shows that the Appeals Council acknowledged

receipt of this additional evidence but explained that it did not relate to the period at issue: “The

Administrative Law Judge decided your case through February 6, 2017. This additional evidence does

not relate to the period at issue. Therefore, it does not affect the decision about whether you were

disabled beginning on or before February 6, 2017.” (Tr. 2).




                                                 -6-
        In this case, the Court finds no error in the ALJ’s treatment of the additional evidence. First,

the Appeals Council correctly noted that this evidence did not relate to the period at issue. In addition,

the evidence was not material as it does not give rise to a reasonable possibility that the administrative

outcome would change. As Defendant notes, the nothing in the medical evidence demonstrates that

Plaintiff was more functionally limited than the ALJ determined. The record from the Florida

Department of Highway is merely a scan of a “Disabled Persons Parking Identification Permit” placard.

(Tr. 8). Further, the statements from Plaintiff’s friends and family members describing Plaintiff’s

functional limitations do not give rise to a reasonable possibility the administrative outcome would

change. Accordingly, the Court finds no reversible error in the Appeals Council’s treatment of the

evidence submitted to the Appeals Council.

        Plaintiff has also submitted new evidence in the instant action that was not reviewed by the

ALJ or the Appeals Council, specifically, a Residual Functional Capacity Form completed by

Plaintiff’s physician Michael Mercado, M.D. on August 7, 2018. (Doc. 20 p. 18-23). Dr. Mercado

opined that Plaintiff can only stand for 10 minutes, only sit for 10 minutes, and would need to lie

down during the day. (Doc. 20 p. 19). Dr. Mercado opined that Plaintiff can only walk 100 feet

without stopping, can rarely reach up above shoulders, down to waist level and towards the floor,

and can frequently handle objects and handle with fingers. (Doc. 20 p. 20). Dr. Mercado opined

that can lift and carry 5-10 pounds in an eight-hour period and can regularly carry 5-10 pounds.

(Doc. 20 p. 20). Dr. Mercado opined that Plaintiff’s impairment prevents her from lifting, pulling,

or holding objects. (Doc. 20 p. 20). Dr. Mercado opined that Plaintiff has difficulty bending,

squatting, kneeling, and turning any parts of the body. (Doc. 20 p. 20). Dr. Mercado opined that

“[i]n my medical opinion patient was disabled when I began seeing her on 2/22/2017 and would

have been medically disabled on/before Feb 6, 2017.” (Doc. 20 p. 23).




                                                   -7-
       A court may remand a case to the Commissioner for consideration of newly discovered

evidence pursuant to sentence six of 42 U.S.C. § 405(g). See Lindsey v. Comm’r of Soc. Sec., 2018

WL 3369170, at *3 (11th Cir. July 10, 2018); Hunter v. Soc. Sec. Admin., 808 F.3d 818, 821 (11th

Cir. 2015). To obtain a remand under sentence six the claimant must establish, among other things,

that: (1) there is new, noncumulative evidence, and (2) the evidence is material, that is, relevant

and probative so that there is a reasonable possibility that it would change the administrative result.

See Lindsey, 2018 WL 3369170, at *3; Hunter, 808 F.3d at 821. To be material, the evidence also

must be chronologically relevant, meaning it must relate to the period on or before the date of the

ALJ’s decision. See 20 C.F.R. §§ 404.970(b), 416.1470(b).

       Here, the Court finds that Dr. Mercado’s opinion is not material. Although Dr. Mercado

offered the general opinion that Plaintiff was disabled on or before February 6, 2017, this opinion

does not warrant remand. The issue of whether a claimant is disabled is explicitly reserved for the

Commissioner and, thus, physician’s opinion as to disability is not accorded any deference. See

20 C.F.R. § 404. 1527(e); see also Patterson v. Chater, 983 F. Supp. 1410, 1414 (M.D. Fla 1997)

(stating that medical opinions that a claimant is disabled or unable to work are issues reserved for

the Commissioner). As to the specific limitation findings, there is no indication that Dr. Mercado

opined these limitations applied before February 6, 2017. Plaintiff did not begin treatment with

Dr. Mercado until two weeks after the ALJ entered his decision, and Dr. Mercado offered no basis

for why his specific findings would apply before he began treatment. As it stands, Dr. Mercado’s

opinion is not chronologically relevant, and the Court will not remand the case for the ALJ to

review this document.




                                                 -8-
       b) Whether substantial evidence supports the ALJ’s decision.


       In her brief, Plaintiff presents numerous “rebuttals” to the ALJ’s step two, step three, and

RFC findings. The Court begins with Plaintiff’s arguments concerning step two. Plaintiff seems

to contend that the ALJ erred at step two by failing to find that her fibromyalgia constituted a

severe impairment. In support of her argument, Plaintiff highlights various symptoms allegedly

arising from her fibromyalgia. However, diagnoses and symptoms alone do not establish the

existence of a severe impairment. See 20 C.F.R. §§ 404.1529(a), 416.929(a) (noting that statements

about pain and other symptoms will not alone establish disability); see also Wind v. Barnhart, 133

F. App’x 684, 690 (11th Cir. 2005) (recognizing that a diagnosis alone is insufficient and claimant

must show the effect of the impairment on his ability to work). Rather, Plaintiff must establish that

these conditions significantly limit her ability to perform basic work functions. See 20 C.F.R. §§

404.1520(a)(4)(ii), (c), 404.1521, 416.920(a)(4)(ii), (c), 416.921; see also Bridges v. Bowen, 815

F.2d 622, 625-26 (11th Cir. 1987) (recognizing that an impairment cannot be severe if it has only

a minimal impact).

       In his decision, the ALJ considered the medical evidence of record related to Plaintiff’s

fibromyalgia and concluded that the condition did not cause any significant limitations. (Tr. 37-

38, 43). As found by the ALJ, in May 2014, Plaintiff visited Nimesh Dayal, M.D., who noted that

she numerous tender myofascial points. (Tr. 37, 43, 354). Dr. Dayal indicated that Plaintiff

complained of chronic widespread pain, but also noted that she did not have any “limitation of

activities of daily living.” (Tr. 353). On examination, Plaintiff exhibited a normal gait and station

with full range of motion in all extremities and symmetrical strength (Tr. 353).

       Further, the ALJ observed that in June 2014, Plaintiff returned to Dr. Dayal and reported

that her pain affected her activities of daily living, but aside from noting tender myofascial points,


                                                 -9-
Dr. Dayal’s physical examination findings were entirely normal. (Tr. 38, 43, 360-61). See Harrison

v. Comm’r of Soc. Sec., 569 F. App’x 874, 877, 880-81 (11th Cir. 2014) (noting examinations of

claimant with fibromyalgia “were consistently unremarkable,” which supported the ALJ’s finding

that Harrison was not disabled). Dr. Dayal recommended that Plaintiff begin exercising at least 3

times weekly, for 20 to 30 minutes at a time, and suggested that Plaintiff try swimming, walking,

an exercise bike, or a treadmill. (Tr. 361-62). Dr. Dayal’s conservative recommendation that

Plaintiff simply engage in physical activity to address her fibromyalgia symptoms undermines her

claim of significant limitations resulting from her symptoms. See Wolfe v. Chater, 86 F.3d 1072,

1078 (11th Cir. 1996) (noting that conservative treatment undermined claimant’s claims of

disability). In addition, as Defendant notes, aside from her own subjective reports, Plaintiff offered

no medical opinion to show that her fibromyalgia limited her abilities to do basic work activities

for at least 12 consecutive months. See 20 C.F.R. §§ 404.1505(a), 404.1509, 404.1520(a), (c),

404.1521(a), 416.905(a), 416.909, 416.920(a), (c), 416.921(a).

       In any event, whether fibromyalgia represented an additional severe impairment is

irrelevant because the ALJ found in Plaintiff’s favor at step two and proceeded to the other steps

of the sequential evaluation process. (Tr. 34-46). See Hearn v. Comm’r, Soc. Sec. Admin., 619

F.App’x 892,895 (11th Cir. 2015). The Court finds no error in the ALJ’s step two analysis.

       Plaintiff seemingly challenges the ALJ’s application of the Listings at step three of the

sequential evaluation with respect to her chronic obstructive pulmonary disease (“COPD”) and

hypertension. (Doc. 20 p. 6-11). The Listings describe impairments that are considered severe

enough to prevent a person from doing “any gainful activity, regardless of his or her age, education,

or work experience.” See 20 C.F.R. § 404.1525(a). If a claimant’s impairment “meets or equals

one of the listed impairments, the claimant is conclusively presumed to be disabled.” Bowen v.



                                                -10-
Yuckert, 482 U.S. 137, 141 (1987). In order to meet a Listing, the claimant must (1) establish that

she has a diagnosed condition that is included in the Listings, and (2) provide objective medical

reports documenting that this condition meets the specific criteria of the applicable Listing and the

duration requirement. See 20 C.F.R. §§ 404.1525(a)-(d), 416.925(a)-(d); Wilson v. Barnhart, 284

F.3d 1219, 1224 (11th Cir. 2002). In order to equal a Listing, the medical findings must be “at

least equal in severity and duration to the listed findings.” 20 C.F.R. §§ 404.1525(a)-(d),

416.925(a)-(d); see Wilson, 284 F.3d at 1224. A diagnosis alone is insufficient to meet a Listing’s

criteria. See C.F.R. §§ 404.1525(d), 416.925(d); see also Sullivan v. Zebley, 493 U.S. 521, 530

(1990) (“An impairment that manifests only some of [a Listing’s] criteria, no matter how severely,

does not qualify.”).

       In this case, reviewing the ALJ’s decision, the Court finds that the ALJ properly considered

whether Plaintiff’s impairments met or equaled a listed impairment, specifically discussing the

Listings for COPD, hypertension, and musculoskeletal disorders. (Tr. 35 36). See 20 C.F.R. pt.

404, subpt. p., app. 1, §§1.00 (musculoskeletal system), 3.00 (respiratory disorders), 4.00

(cardiovascular system). Moreover, the ALJ also considered the impact of Plaintiff’s obesity in

combination with her other impairments, but concluded that even in combination, Plaintiff’s

impairments did not meet or equal a Listing. (Tr. 35-36). See Social Security Ruling (SSR) 02-

1p6, 2002 WL 34686281, at *4-6; see also Vangile v. Comm’r, Soc. Sec. Admin., 695 F. App’x

510, 513-14 (11th Cir. 2017) (recognizing that the ALJ satisfied the requirement to consider

Vangile’s impairments in combination where the ALJ found that Vangile did not have “a

combination of impairments” that met or equaled a listed impairment).

       In addition, substantial evidence supports the ALJ’s finding that Plaintiff’s impairments

did not meet or equal a Listing. As found by the ALJ, Plaintiff’s oxygen saturation rate was



                                                -11-
generally above 95%, and examination usually revealed clear lungs, without wheezing.7 See 20

C.F.R. pt. 404, subpt. p., app. 1, § 3.02C3 (establishing for testing altitude of less than 3,000 feet

above sea level an oxygen saturation level of less than or equal to 87 percent). Testing also

indicated that Plaintiff had an FEV1 of 1.73, which increased to 2.77, and an FVC of 3.18, which

increased to 4.05, showing a good response to bronchodilators (Tr. 35, 307-08). See 20 C.F.R. pt.

404, subpt. p., app. 1, §§ 3.02A (establishing for Plaintiff’s height and age an FEV1 value of less

than or equal to 1.45), 3.02B (establishing for Plaintiff’s height and age an FVC value of less than

or equal to 1.70).

        Moreover, as recognized by the ALJ, Plaintiff did not have resultant chronic heart failure,

ischemia, recurrent arrhythmia, symptomatic congenital heart disease, heart transplantation,

aneurysm, chronic venous insufficiency, or peripheral arterial disease, as required to meet the

Listing. (Tr. 35). See 20 C.F.R. pt. 404, subpt. p., app. 1, § 4.00 et seq. Rather, at the majority of

her medical appointments, Plaintiff had normal blood pressure readings. (Tr. 40, 302, 361, 382,

417). In February 2014, Plaintiff underwent an electrocardiogram with normal results. (Tr. 40,

317). As discussed further below, Plaintiff’s musculoskeletal examinations also revealed

consistently normal findings,8 which demonstrated that Plaintiff’s condition did not meet the

severity described by the Listings. See 20 C.F.R. pt. 404, subpt. p., app. 1, § 1.00 et seq. In addition,

records showed that Plaintiff treated her symptoms conservatively with medication (Tr. 302, 305,

322, 366, 395). Thus, in light of such mild to normal findings and conservative treatment, Plaintiff

cannot show that her impairments, considered singly or in combination, met or equaled any

Listing. See 20 C.F.R. §§ 404.1525(a)-(d), 416.925(a)-(d); Wilson, 284 F.3d at 1224.

        While Plaintiff points to a few medical visits related to her COPD and hypertension

symptoms, the issue is not whether some evidence might support Plaintiff’s allegations or even



                                                  -12-
whether the evidence preponderates against the ALJ’s decision; the issue is whether substantial

evidence supports the ALJ’s findings. See Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005).

Under a substantial evidence standard of review, Plaintiff must do more than point to evidence in

the record that supports her position; instead, she must show the absence of substantial evidence

supporting the ALJ’s conclusion, which she cannot do here. See Sims v. Comm’r of Soc. Sec., 706

F. App’x 595, 604 (11th Cir. 2017). Plaintiff has failed to show that substantial evidence does not

support the ALJ’s step three finding.

       Finally, Plaintiff argues that the ALJ erred by improperly evaluating her RFC. At the fourth

step in the evaluation process, the ALJ is required to determine a claimant’s RFC and based on

that determination, decide whether the plaintiff is able to return to his or her previous work.

McCruter v. Bowen, 791 F.2d 1544, 1547 (11th Cir. 1986). The determination of a claimant’s

RFC is within the authority of the ALJ and along with the claimant’s age education, and work

experience, the RFC is considered in determining whether the claimant can work. Lewis v.

Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997). The RFC is the most a plaintiff is able to do

despite her physical and mental limitations. 20 C.F.R. § 404.1545(a)(1). In determining whether

Plaintiff can return to her past relevant work, the ALJ must determine the Plaintiff’s RFC using all

of the relevant medical and other evidence in the record. Phillips v. Barnhart, 357 F.3d 1232,

1238-39 (11th Cir. 2004), 20 C.F.R. §404.1520(e).

       Here, the ALJ assessed Plaintiff with the RFC to perform a modified range of light work

(Tr. 23). In assessing Plaintiff’s RFC, the ALJ properly considered the relevant evidence of record

related to all of Plaintiff’s severe and non-severe impairments, including fibromyalgia. (Tr. 36-

45). See 20 C.F.R. §§ 404.1545(a), 416.945(a); see also Bowen v. Heckler, 748 F.2d 629, 634-35

(11th Cir. 1984) (recognizing that the ALJ must consider all impairments, severe or not, in



                                               -13-
assessing the RFC). Furthermore, the ALJ’s finding that Plaintiff could perform a reduced range

of light work is supported by treatment notes and objective medical findings. As found by the ALJ,

Plaintiff visited the emergency department in November 2013, with complaints of right shoulder

pain. (Tr. 37-38, 374). Shoulder x-rays were normal, and physical examination showed intact

sensations along with full strength in her extremities. (Tr. 38, 375, 378). Plaintiff returned in

December 2013 and examination again showed intact sensation along with full strength and range

of motion in all extremities. (Tr. 38, 383).

       As noted by the ALJ, Plaintiff visited Ahmad Jalloul, M.D., in January 2014, and on

examination, demonstrated full range of motion, motor strength, and intact sensation in all

extremities, with no joint swelling. (Tr. 38, 302). She also denied any back pain or muscle

weakness. (Tr. 38, 301). Dr. Jalloul further noted that Plaintiff had an oxygen saturation rate as

high as 98%, a symmetric, non-deformed chest, and only some minimal end expiratory wheezing.

(Tr. 39, 302). Plaintiff saw Dr. Dayal in June 2014. (Tr. 38, 362). On examination, Dr. Dayal

found that Plaintiff exhibited a normal gait and station, symmetrical strength, a normal motor and

sensory exam, equal and symmetrical deep tendon reflexes bilaterally, normal range of motion in

her extremities, no muscle atrophy or abnormal movements, and no joint swelling, erythema,

effusion, tenderness, crepitation, dislocation, or laxity. (Tr. 38, 361). Dr. Dayal also noted that

Plaintiff’s lungs were clear to auscultation with no wheezes. (Tr. 39, 361). An x-ray of Plaintiff’s

right knee in August 2014 was also normal (Tr. 38, 403). Moreover, Plaintiff’s oxygen saturation

rate continued to register around 98% and her lungs were clear with good air entry and no wheezes.

(Tr. 39, 391-92).

       The ALJ discussed that Plaintiff visited Phuong-Thi N. Tran, D.O., in October 2016, and

examination showed a normal gait, normal range of motion in all extremities, negative straight



                                               -14-
leg-raising tests bilaterally, and no neurological deficits. (Tr. 38, 417-18). MRIs of Plaintiff’s

thoracic and lumbar spines revealed only mild degenerative changes without central canal stenosis

or neural foraminal narrowing. (Tr. 413, 415). Dr. Tran also noted that Plaintiff’s lungs were clear

to auscultation, with good air entry bilaterally and no wheezes. (Tr. 39, 417). These consistently

mild to normal examination findings provide substantial evidence supporting the ALJ’s

determination that Plaintiff could perform a range of light work. See Herron v. Soc. Sec. Admin.,

Comm’r, 649 F.App’x 781, 784-85, 787 (11th Cir. 2016) (upholding the ALJ’s finding that Herron

retained an RFC to perform light work where the x-rays showed only mild degenerative disc

disease and successful cervical fusion surgery); Packer, 542 F. App’x at 892 (11th Cir. 2013)

(concluding that substantial evidence supported the RFC where medical sources indicated that

Packer’s functioning in pertinent areas was normal or only mildly restricted and she regularly

demonstrated full range of motion in her legs and lower back); Moore, 405 F.3d at 1212-13

(upholding the ALJ’s RFC determination where Moore’s condition during the relevant time period

remained stable, with no diminution in muscle strength, a full range of motion, and normal muscle

tone).

         Furthermore, the ALJ properly considered Plaintiff’s allegations of subjective symptoms

and limitations, but concluded they were not entirely consistent with the medical evidence (Tr.

41). See 20 C.F.R. §§ 404.1529, 416.929. When a claimant attempts to establish disability based

on her subjective complaints, she must provide evidence of an underlying medical condition and

either (a) objective medical evidence confirming the severity of the alleged pain or symptoms, or

(b) that the condition could reasonably be expected to produce the alleged pain or symptoms. See

20 C.F.R. §§ 404.1529, 416.929. If the claimant establishes that she has an impairment that could

reasonably be expected to produce her alleged symptoms, then the ALJ must evaluate the intensity



                                               -15-
and persistence of her alleged symptoms and their effect on her ability to work. See 20 C.F.R. §§

404.1529(c)(1), 416.929(c)(1). Substantial evidence supports the ALJ’s articulated reasons for

discounting Plaintiff’s subjective complaints. While Plaintiff reported that she experienced

medication side effects, including drowsiness and poor concentration (Tr. 62), as found by the

ALJ, the medical evidence indicated Plaintiff was awake, alert, and oriented, with appropriate

affect and no acute distress during her examinations. (Tr. 41, 302, 323, 354, 367, 383, 392, 418).

Thus, the medical evidence did not support her claim of significant side effects. Cf. Walker v.

Comm’r of Soc. Sec., 404 F. App’x 362, 366 (11th Cir. 2010) (holding that “the claimant must

introduce evidence supporting her claim that her symptoms (including any medication side effects)

make her unable to work”).

       Accordingly, the substantial evidence supported the ALJ’s determination that Plaintiff

retained the RFC to perform a modified range of light work, and Plaintiff failed to demonstrate

that she was more restricted than found by the ALJ. Because substantial evidence supports the

ALJ’s determination, the Court will not disturb the ALJ’s findings upon review.

       III)    Conclusion


       The decision of the Commissioner is AFFIRMED. The Clerk of Court is directed to enter

judgment accordingly, terminate any pending motions and deadlines, and close the file.

       DONE and ORDERED in Fort Myers, Florida on February 27, 2019.




Copies furnished to:
Counsel of Record
Unrepresented Parties

                                              -16-
